Citation Nr: 0708392	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-28 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to an initial higher (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from December 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO rating decision that 
granted service connection and a noncompensable rating for 
bilateral hearing loss, effective September 22, 1998.  


FINDINGS OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by, at worst, auditory acuity Level II in the 
right ear and Level I in the left ear.  


CONCLUSION OF LAW

The criteria for an initial higher (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in a June 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, to include the need to 
submit evidence of a current condition, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  In October 2004 the 
veteran indicated that he had submitted all of his medical 
evidence in support of his claim. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post service private 
and VA treatment records, including examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have any effect on the case or 
to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; and private and VA treatment records, 
including examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet.App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric Level I for essentially normal acuity, through 
numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86, but the veteran's test results do not meet the 
numerical criteria for such a rating.  In this regard, his 
pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are not 55 
decibels or more, nor are the average pure tone thresholds 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, in either ear.  Thus, application of 38 C.F.R. 
§ 4.86 is not warranted, and thus his bilateral hearing loss 
is to be rated by the usual method. 

The RO has assigned a noncompensable (0 percent) rating for 
bilateral hearing loss, effective September 22, 1998 (the 
effective date of service connection).  

An August 1998 private audiological evaluation report from 
Capital Health System at Mercer, Speech and Hearing Center, 
indicated, as to an impression, that the veteran had normal 
hearing at 250 Hertz with a moderate sensorineural hearing 
loss, bilaterally.  While the results of the audiological 
evaluation provided some relevant data required by the VA, 
the results were incomplete for VA purposes.  Specifically, 
there was no indication that the Maryland CNC Test was used 
as required by 38 C.F.R. § 4.85(a).  

An October 1998 VA audiological examination report noted that 
pure tone thresholds in the veteran's right ear were 45, 45, 
45, and 60 decibels at 1000, 2000, 3000, and 4000 Hertz.  The 
average pure tone threshold in the veteran's right ear was 49 
decibels and the speech recognition ability, using the 
Maryland CNC Test, was 90 percent.  Pure tone thresholds in 
the veteran's left ear were 45, 40, 40, and 35 decibels at 
the same frequencies.  The average pure tone threshold in the 
veteran's left ear was 40 decibels and the speech recognition 
ability, using the Maryland CNC Test, was 94 percent.  The 
examiner indicated that the veteran had mild to moderately 
severe sensorineural hearing loss of irregular configuration 
that was slightly symmetrical in the right ear and mild to 
moderate sensorineural hearing loss in the left ear.  

A November 1998 VA ear disease examination report indicated 
diagnoses of tinnitus by history, no active ear disease, and 
bilateral mild to moderate sensorineural hearing loss.  

A December 2003 VA audiological examination report noted that 
the audiometric test results revealed unreliable test 
results.  The examiner indicated that, therefore, an accurate 
assessment could not be obtained at that time.  

A December 2003 VA ear disease examination report related 
diagnoses of tinnitus by history, no active ear disease, and 
bilateral moderate sensorineural hearing loss on clinical 
examination.  

The most recent May 2004 VA audiological examination report 
noted that pure tone thresholds in the veteran's right ear 
were 40, 40, 40, and 55 decibels at 1000, 2000, 3000, and 
4000 Hertz.  The average pure tone threshold in the veteran's 
right ear was 44 decibels and the speech recognition ability, 
using the Maryland CNC Test, was 100 percent.  Pure tone 
thresholds in the veteran's left ear were 40, 40, 40, and 40 
decibels at the same frequencies.  The average pure tone 
threshold in the veteran's left ear was 40 decibels and the 
speech recognition ability, using the Maryland CNC Test, was 
100 percent.  The assessment included mild to moderate 
sensorineural hearing loss through 4000 Hertz in the right 
ear and a mild sensorineural hearing loss through 4000 Hertz 
in the left ear.  

The Board observes that the October 1998 VA audiological 
examination report rendered decibel averages and speech 
discrimination scores that correlate to auditory acuity Level 
II in the right ear and auditory acuity Level I in the left 
ear under Table VI of 38 C.F.R. § 4.85.  Using Table VII of 
38 C.F.R. § 4.85, the results warrant a 0 percent 
(noncompensable) rating under Diagnostic Code 6100.  

Additionally, the December 2003 VA audiological examination 
report noted that the audiometric test results revealed 
unreliable results and that an accurate assessment could not 
be obtained at that time.  Consequently, such examination 
report did not include sufficient detail for rating purposes 
in accordance with 38 C.F.R. § 4.85.  

The Board notes that the most recent May 2004 VA audiological 
examination report rendered decibel averages and speech 
discrimination scores that correlate to auditory acuity Level 
I in the right ear and auditory acuity Level I in the left 
ear under Table VI of 38 C.F.R. § 4.85.  Using Table VII of 
38 C.F.R. § 4.85, the results also warrant a 0 percent 
(noncompensable) rating under Diagnostic Code 6100.  

Based on the reports during the period of the appeal, none of 
the veteran's hearing tests support findings that would 
warrant more than the assigned 0 percent (noncompensable) 
rating.  

This is an initial rating case, on the granting of service 
connection. The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's bilateral hearing loss 
has been more than 0 percent disabling.  Thus "staged 
ratings" greater than a 0 percent rating are not warranted 
for any period of time since the effective date of service 
connection. Fenderson v. West, 12 Vet.App. 119 (1999).  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss.  However, applying the rating criteria to the 
audiological test results does not warrant a higher 
(compensable) rating.  The use of hearing aids does not 
affect the veteran's rating, as hearing tests are conducted 
without hearing aids.  38 C.F.R. § 4.85(a).  

As the preponderance of the evidence is against the claim for 
a higher (compensable), the benefit-of-the-doubt rule does 
not apply, and the Board must deny the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial higher (compensable) rating for bilateral hearing 
loss is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


